Title: To James Madison from Augustus Elias Brevoort Woodward, 18 July 1807
From: Woodward, Augustus Elias Brevoort
To: Madison, James



Detroit, july 18, 1807.

It will be a satisfaction to the department of State to learn that the laws of this Territory have at length arrived.  There has hitherto been but one copy in the Territory.  Of the north-western and Indiana laws there is not a complete copy in the Territory.
The utmost harmony prevails among the military, on both sides of the river, and the citizens.  Measures, severe more in appearance, than in reality, have brought a practical conviction that the rights of the civil part of the community are not held at military discretion.  It is to be expected no commotions like those which have recently passed will occur again shortly.
There is however one point on which the inhabitants of the different sides of the river are at variance.  This is the desertion of the slaves.  I expect complaints will be made to you on this head by the British Minister.  I do not approve the temper, principles, and conduct of the inhabitants of this side on that subject.  I thought something ought to be done to check it.  I introduced a bill providing for the restoration of deserters from the service of his Britannic majesty.  It was in imitation of the provision made by Virginia, in the revolution, relative to French deserters; passed while the President was Governor of Virginia, and penned by him, and which I find was copied by Massachusetts.  There was a section from another State providing for slaves.  The Governor was opposed to the restoration of deserters, but in favor of the restoration of slaves.  Mr. Griffin was opposed to both.  So the bill was lost.  In other respects the inhabitants of the different sides of the straight are harmonious.
With respect to the civil government here the case is unfortunately otherwise.  The discord is both great and bitter.  It seems to have resolved into a mere struggle between the Governor and the Secretary about the succession to the government in February next.  On one side a petition is circulating, addressed to the President, requesting him to dismiss the Governor.  On the other side it is said the Governor will make it an official request to dismiss the Secretary.  I have not the attachment of the ardent and violent on either side; but experience most malignity from the partizans of the latter.  Nothing less than an impeachment is to serve for me.
In the mean time the treaty is altogether defeated.  Some of the difficulties a treaty would have to encounter I stated in a letter to the War department of the 31. january 1806.  In the event the opposition has been strongest on our own side of the river.  It was almost a matter of triumph to the people of the town.  These form the trading interest.  They are principally composed of the remnant of those who were in trade here under the British government.  They are an assemblage of Scotch, Irish, and English, with some few Americans.  The settlers of the country parts are on the other hand exclusively French.
I had the honor to recommend a line carefully avoiding all Indian settlements, of a description having the appearance of permanent.  I am afraid the government are not aware of the importance of this.  It is not an easy thing for the Indians to give up their houses and fields for the small consideration they receive from a treaty, after a division is made.  A day or two of hunting will produce the individual more money.  To bring the existing extinguishments along Lake Erie into immediate contact with that in this quarter is perhaps difficult.  The Indians however of the Miami River are a very mild and well-disposed people.  I lately went through their country as high as to the Wolf Rapid.  It is certainly a most delightful country much superior to this vicinity.  I believe that in their own country, free from the English and French influence, and that of their interpreters, and regarding as sacred the settlements they have made, an equitable arrangement may yet be effected.  It certainly is important, more so than is perhaps imagined to the United States, to arrange all the titles of this country.  The expence of this negociation is enormous, and so far unproductive.  I believe it would be better, after this expence, to send a commissioner into the country of the Miami Indians, and that of the Saguina Indians, there to make an arrangement with them, during what remains of the present season, in an economical manner.  The latter never understood what was wanted, and would not attend.  The others do not comprehend the real objects and views of the United States.  If an arrangement were made with them, the adjustment of the titles might be completed by government in one year more.
The town titles will be definitively arranged as soon as the military reservation is made.  We gave great dissatisfaction in the distribution of the donations.  Mr. Bates and myself were clearly of opinion that the donations should not be suffered to run foul of the adjustment of the ancient titles.  The Governor gave way to the public storm.  As their wish was however impracticable in its own nature, not from the mere reluctance of those who were to make the distribution, we have been constantly obliged painfully to tread back upon our steps, and none of us have given satisfaction to the people.  Perhaps none could have done it under the jealousies and dissensions prevailing among them.  But they would have been more respectful towards their government if it had been steady and firm; on one side desiring nothing wrong, and not to be driven from what they knew to be right on the other.
Some decisions have been given on the country titles comprehended between Grosse Point and the River Raisin, and dissatisfactions have already arisen.  In a manner less or more correct however both the preceding descriptions of title are in the train of eventual adjustment.  But fourteen years is a long time to leave so many titles in the state they have been, and it will be obvious how much it interests the United States to press this subject to a close without more delay if avoidable.  I have the honor to be Sir, respectfully &c.

A. B. Woodward

